             Case 2:18-cv-00543-MHH Document 74 Filed 07/29/19 Page 1 of 4                FILED
                                                                                  2019 Jul-29 PM 03:01
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION
 STARTLEY GENERAL                          )
 CONTRACTORS, INC., et al.,                )
                                           )
             Plaintiffs,                   )
                                           )
 v.                                        )   Case No. 2:18-cv-00543-MHH
                                           )
 THE WATER WORKS BOARD                     )
 OF THE CITY OF                            )
 BIRMINGHAM, et al.,                       )
                                           )
             Defendants.                   )
                                           )

 DEFENDANTS’ JOINT MOTION TO DISMISS CLAIMS ASSERTED BY
       PLAINTIFFS ON BEHALF OF THE UNITED STATES
        Defendants, The Water Works Board of the City of Birmingham (“BWWB”);

its Directors William Burbage, Jr., Deborah Clark, Brenda J. Dickerson, Tommy Joe

Alexander, Ronald A. Mims, Brett A. King, Sherry W. Lewis, George Munchus, and

William R. Muhammad; BWWB employees and former employees Mac

Underwood, T.M. “Sonny” Jones, Jerry Lee Lowe, Richard Wayne Newton, and

Derrick Maye; Jones Utility & Contracting Company, Inc.; and Richard “Ricky”

Jones jointly move to dismiss Counts I-IV of plaintiffs’ Second Amended Complaint

[“SAC,” Doc. 58] pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6)

for its failure to state any cognizable claim under the False Claims Act, 31 U.S.C. §

3729 or on behalf of the United States under the common law of fraud.


{B3222515}
             Case 2:18-cv-00543-MHH Document 74 Filed 07/29/19 Page 2 of 4



        Defendants’ Joint Motion to Dismiss is made on the following bases:

        1.       Counts I-III of the SAC fail to plead any facts supporting a false claim

that caused a loss to the United States, and therefore fail to satisfy the requirements

of Rules 8(a) and 9(b).

        2.       Count IV of the SAC fails to plead any cognizable claim for relief under

Rule 8 and 9(b).

        3.       The SAC is an impermissible “shotgun” pleading that fails to meet the

pleading requirements of Rule 8(a)(2).

        4.       Plaintiffs have failed to plead the conditions precedent to bringing an

FCA claim as required by Rule 9(c).

        5.       Plaintiffs have failed to plead their standing and capacity to sue on

behalf of the United Sates as required by Rule 9(a)(1)(A) and (B).

        6.       Plaintiffs have failed to plead the time and place of any alleged false

claim made to the United States as required by Rule 9(f).

        7.       Because plaintiffs cannot plead any facts demonstrating a case or

controversy under the False Claims Act, this Court lacks jurisdiction over this

matter, and it must be dismissed with prejudice pursuant to Rule 12(b)(1).

        As the Court has already recognized, “it is not enough to allege that BWWB

receives DWSRF funds for water projects. The plaintiffs must allege that BWWB

funded the projects for which Jones Utility purportedly submitted improperly



{B3222515}                                   2
             Case 2:18-cv-00543-MHH Document 74 Filed 07/29/19 Page 3 of 4



inflated invoices with DWSRF loan proceeds.” [Order, Doc. 55, p. 9 n. 5.] The

plaintiffs’ allegations in the SAC still fail to “identify BWWB projects funded with

DWSRF loans for which Jones Utility purportedly submitted fraudulent invoices or

otherwise violated the FCA.” [Id. at 8.] The Court should again dismiss Plaintiffs’

causes of action under the False Claims Act. Plaintiffs’ latest pleading attempt

confirms the Court’s prior opinion that any further “amendment of the federal claims

… would be futile,” and therefore Plaintiffs’ claims should now be dismissed with

prejudice. [Doc. 53, p. 2 n. 2].

Respectfully submitted,
 /s/ Richard E. Davis                         /s/ K. Mark Parnell*
 Richard E. Davis (ASB-6685-A58R)             K. Mark Parnell (ASB-5063-E62K)
 Arnold W. Umbach III (ASB-1932-              Mary H. Thompson (ASB-1805-
 M66A)                                        M68M)
 STARNES DAVIS FLORIE LLP                     PARNELL THOMPSON, LLC
 100 Brookwood Place, 7th Floor               200 Office Park Drive, Suite 328
 Birmingham, Alabama 35209                    Birmingham, Alabama 35223
 Telephone: (205) 868-6000                    parnell@ptlawllc.com
 Facsimile: (205) 868-6099                    thompson@ptlawllc.com
 red@starneslaw.com                           Attorneys for the Water Works Board
 awu@starneslaw.com                           of the City of Birmingham and its
 Attorneys for Jones Utility &                Directors
 Contracting Company, Inc., and Ricky
 Jones



                           signatures continue on next page




{B3222515}                                3
             Case 2:18-cv-00543-MHH Document 74 Filed 07/29/19 Page 4 of 4



/s/ J. Bentley Owens, III*                       /s/ Ernest Cory*
J. Bentley Owens, III (ASB-1986-O44J)            Ernest Cory (ASB-2279-Y83E)
Joshua D. Arnold (ASB-00118-A28A)                Adam W. Pittman (ASB-0146-A33P)
ELLIS, HEAD, OWENS & JUSTICE                     Joel T. Caldwell (ASB-4625-36E)
P.O. Box 587                                     CORY WATSON, P.C.
Columbiana, Alabama 35051                        2131 Magnolia Avenue South
bowens@wefhlaw.com                               Birmingham, Alabama 35205
jarnold@wefhlaw.com                              ecory@corywatson.com
Attorneys for Macaroy Underwood, Richard         apittman@corywatson.com
Newton, T.M. “Sonny” Jones, Jerry Lowe,          jcaldwell@corywatson.com
and Derrick Maye                                 Attorneys for the Water Works Board of
                                                 the City of Birmingham and its Directors

*With express permission.


                            CERTIFICATE OF SERVICE
       I hereby certify that on July 29, 2019, the foregoing Defendants’ Joint Motion
to Dismiss Claims Asserted by Plaintiffs on Behalf of the United States was
electronically filed with the Clerk of Court using the CM/ECF system which is
supposed to send electronic notification to the following counsel of record:

 Scott T. Morro                               Don B. Long, III
 P.O. Box 1644                                Assistant United States Attorney
 Gardendale, AL 35071                         United States Attorney’s Office
 morrolawcenter@bellsouth.net                 Northern District of Alabama
                                              1801 Fourth Avenue North
                                              Birmingham, AL 35203
                                              don.long2@usdoj.gov

                                        /s/ Richard E. Davis
                                        Of Counsel




{B3222515}                                4
